Citation Nr: 0304990	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  02-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 30, 1997, 
for an award of a total rating by reason of individual 
unemployability (TDIU rating) due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion






FINDING OF FACT

An October 1, 2002 Board of Veterans' Appeals (Board) 
decision, which addressed the issue of an earlier effective 
date for a TDIU rating, did not provide the veteran with full 
due process, as it contained conflicting information as to 
the ultimate outcome of the case.  


CONCLUSION OF LAW

As the October 1, 2002 Board decision did not accord the 
veteran full due process, the decision must be vacated.  
38 C.F.R. § 20.904(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from May 1942 to December 
1963.  In May 1998, he was found to be incompetent for VA 
purposes, and his spouse/payee has pursued the appeal on his 
behalf.

This appeal arose from a December 2000 RO rating decision 
which granted an earlier effective date of May 30, 1997 for 
the award of a TDIU rating (previously, the RO had made the 
TDIU award effective from June 22, 1997).  An October 1, 2002 
Board decision granted an earlier effective date.  However, 
this decision contained typographical errors which resulted 
in inconsistent effective dates being reported in the 
findings of fact, conclusions of law, reasons and bases, and 
order.  All of these elements of a decision are required by 
law.  38 U.S.C.A. § 7104(d).  As a result, for the RO to 
select one of the dates in the decision as the appropriate 
effective date would deprive the veteran of due process.  
Under such circumstances, the October 1, 2002 Board decision 
will be vacated.  38 C.F.R. § 20.904(a).  

Accordingly, the Board decision of October 1, 2002 is hereby 
vacated in its entirety.  38 C.F.R. § 20.904.  The issue of 
entitlement to an effective date earlier than May 30, 1997, 
for an award of a TDIU rating will be the subject of a 
separate Board decision.   


ORDER

The October 1, 2002 Board decision on the issue of an earlier 
effective date for a TDIU rating is vacated.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

